Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
This Office Action is made in reply to Application Serial Number 16/911,635 filed 25 June 2020.  As originally filed, Claims 1 – 20 are presented for examination.

Claim Objections
Claim 11 objected to because of the following informalities: “programmed further to effect” in line 4 should apparently be –programmed further to affect--.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 10 and 12 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar et al., US Pub. 2008/0092158 A1, from IDS dated 8/14/2020, (hereinafter Bhatnagar) in view of Carney et al., US Pub. 2013/0198642 A1, from IDS dated 8/14/2020,  (hereinafter Carney).

In regards to Claim 1, Bhatnagar discloses a system comprising a computer comprising a processor and a memory, the memory storing instructions executable by the processor such that the computer is programmed to: 
provide primary media content to a television receiver over a provider network, the primary media content configured for display on a display device in communication with the television receiver (Bhatnagar: Fig. 2 and [0031], Media Content Provider 121 provides a content data stream 126 [primary media content] to the Content Processing Subsystem 110 over a Network 125 [provider network]; Fig. 3 and [0051], Content Processing Subsystem 110 includes a Communication Interface 131 [television receiver] which receives content from the content delivery subsystem 111; Fig. 3 and [0045], Content Processing Subsystem 110 may receive content data stream 127 to generate output to be presented by the output device 112 [display device in communication with television receiver]); 
select secondary media content from a plurality of secondary contents automatically based on the providing the primary media content, the secondary media content associated with transferrable data (Bhatnagar; [0037], Content data stream may include metadata useful for identifying advertising content [secondary media content] that is related to the media content [primary content]; [0038], Interactive advertising content can be selected [select secondary media content from a plurality of secondary contents automatically] to provide users with access to additional information and functionality that is related to the media content; [0087], Interactive content may provide access to other information or functionality [transferable data], for example, providing a menu of products, images, a web page, or any other potentially useful information or functionality upon selection of the respective hyperlink that has been pre-associated with the information or functionality); 
direct the television receiver to display the secondary media content on the display device concurrent with displaying the primary media content (Bhatnagar: Fig. 6 and [0084]: Interactive content pane 160 is displayed within the viewing screen 155 and adjacent to a first edge of media content display 156); 
receive, from the television receiver, a request for the transferrable data generated by the television receiver responsive to an interaction by a user with the display of the secondary media content (Bhatnagar: [0086], Content processing subsystem 110 may respond to the input signal be accessing and providing additional information and/or functionality that has been pre-associated with a selected hyperlink; Figs. 4 and 6, [0085], User may utilize the user input device 113 to navigate and select instances of interactive content presented in the interactive content pane 160).
But Bhatnagar fails to explicitly disclose provide the transferrable data for display to the user via an unpaired device of the user not in direct communication with the television receiver; and receive a communication from the unpaired device corresponding to a transaction by the user initiated via the unpaired device responsive to the transferrable data.
Carney from a similar endeavor teaches provide the transferrable data for display to the user via an unpaired device of the user not in direct communication with the television receiver (Carney: Fig. 3 and [0037], While consuming primary content, a user may operate a second screen device 302 [unpaired device] to consume supplemental content related to the primary content.  For example, a second screen device may respond to a poll by voting for a contestant shown in the primary content; Fig. 3 and [0036], Second screen devices 302 could be a smartphone, tablet, laptop, etc.; [0039], Second screen devices 302 may ultimately wirelessly connect to the second screen experience manager 340 via network 330 which may include cell tower and/or wireless routers for communicating with the second screen devices 302 [unpaired device not in direct communication with the television receiver]; Fig. 4H and [0060], An invitation 490 to launch an item, e.g. “Running App”, may be presented on a second screen device 302 in proximity to the first screen device 301); and 
receive a communication from the unpaired device corresponding to a transaction by the user initiated via the unpaired device responsive to the transferrable data (Carney: Fig. 4H and [0060], When the user selects the invitation 490, a signal 495 may be transmitted instructing the second screen device to launch the related item).
Because viewers are able to view, on a tablet, a webpage related to a show they are watching and there are many other webpages available for accessing, there is a demand for interesting ways to keep the viewer engaged with the webpage that is related to the particular program, (Carney: [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhatnagar in view of Carney to facilitate discovery, organization and presentation of supplemental content on a second user device to complement primary content, (Carney: [0003]).
	

Regarding Claim 2, the combined teachings of Bhatnagar and Carney discloses the system of claim 1, wherein the computer is programmed to direct the television receiver to display the secondary media content on the display device by providing the secondary media content to the television receiver over the provider network (Bhatnagar: [0070], To dynamically generate interactive advertising control panes, content and information received through the communication interface 131 may be used.  Interactive advertising content from the enhanced content data stream may be peeled off and the interactive advertising content may be used to generate a pane of interactive advertising content).

Regarding Claim 3, the combined teachings of Bhatnagar and Carney discloses the system of claim 1, wherein the computer is programmed to direct the television receiver to display the secondary media content on the display device by directing the television receiver to retrieve secondary media content stored by the television receiver in accordance with the selecting (Bhatnagar: Fig. 3 and [0065], media content received at the tuner 137 is temporarily buffered or stored;  Fig. 2 and [0033], An enhance content data stream 127 may include interactive advertising content such that the enhance content data stream 127 includes both media content and interactive advertising content).

Regarding Claim 4, the combined teachings of Bhatnagar and Carney discloses the system of claim 1, wherein the interaction by the user with the display device of the secondary media content is via a paired wireless input device paired with the television receiver (Bhatnagar: Fig. 3 and [0052], User input device may include, for example, a remote control.  Receiver 132 can receiver input commands from the user input device 113).

Regarding Claim 5, discloses the system of claim 1, wherein: 
the primary media content comprises metadata (Bhatnagar: [0037], Content data stream may include information, e.g. metadata); and 
the computer is programmed to select the secondary media content based on the metadata of the primary media content (Bhatnagar: [0037], Metadata included in the content data stream 126 may be useful for identifying advertising content that is related to the media content).

Regarding Claim 6, the combined teachings of Bhatnagar and Carney discloses the system of claim 1, wherein the computer is programmed to select the secondary media content based on one or more selection criteria based on a time at which the primary media content is being consumed, an identity of the user consuming the primary media content, a geographic location at which the primary media content is being consumed, and/or a category associated with the primary media content (Bhatnagar: [0038], Selection of interactive advertising content may be context-based and therefore can be performed dynamically such that changes in media content can cause different interactive advertising content to be selected.  For example, interactive listings associated with Pizza Hut locations may be presented during presentation of a Pizza Hut commercial; [0039], Selection of interactive advertising content may be location-based).

Regarding Claim 7, the combined teachings of Bhatnagar and Carney discloses the system of claim 6, wherein the computer is programmed to select the secondary media content by: 
selecting a set of candidate secondary media contents based on the one or more selection criteria (Bhatnagar: [0036], Selection of interactive advertising content may be based on one or more predefined criteria); and 
filtering the set of candidate secondary media contents to select the secondary media content according to one or more user-defined criteria (Bhatnagar: [0071], Interactive content may be filtered such that interactive content provided to a user may be tailored specifically to the user based on other factors specific to the user; [0036], Selection of interactive advertising content may be based on subscriber attributes).

Regarding Claim 8, the combined teachings of Bhatnagar and Carney discloses the system of claim 1, wherein the computer is programmed to: 
provide the transferrable data for display to the user via the unpaired device, such that the display device shows a hyperlink (Carney: Fig. 4G and [0059], Items related to primary content are presented on a first screen device 301 and may be selected thereby causing the item to be launched directly on a second screen device 302); and 
receive the communication from the unpaired device at least responsive to the user interacting with the hyperlink (Carney: Fig. 4G and [0059], Items related to primary content are presented on a first screen device 301 and may be selected thereby causing the item to be launched directly on a second screen device 302).  This claim is rejected on the same grounds as Claim 1.

Regarding Claim 9, the combined teachings of Bhatnagar and Carney discloses the system of claim 1, wherein the computer is programmed further to: 
provide, to the unpaired device, second transferrable data responsive to receiving the communication from the unpaired device, the second transferrable data being in furtherance of the transaction by the user (Carney: Fig. 4H and [0060], Once an invitation 409, which is presented on a first screen device 301, is selected, the second screen device 302 is instructed to launch the related item which consists of The Running App and, for example, may include three options as depicted in Fig. 4H.  Each of the three options contains a link, i.e. “Plan you next run here”, where “here” is a link).  This claim is rejected on the same grounds as Claim 1.

Regarding Claim 10, the combined teachings of Bhatnagar and Carney discloses the system of claim 1, wherein the transaction by the user is associated with a purchase transaction for a good or service indicated by the secondary media content (Bhatnagar: [0016], Examples of interactive content include any suitable tools for placing an order, providing information, providing payment, etc.; [0017], Interactive content enabling the user to access additional information and/or functionality, including placing an order to a Pizza Hut location online). 

Regarding Claim 12, the combined teachings of Bhatnagar and Carney discloses the system of claim 1, wherein the unpaired device is a smart phone  (Carney: [0003], Second user device can include a smartphone).  This claim is rejected on the same grounds as Claim 1.

In regards to Claim 13, Bhatnagar discloses a method comprising: 
providing primary media content, from a server to a television receiver over a provider network, the primary media content configured for display on a display device in communication with the television receiver (Bhatnagar: Fig. 2 and [0031], Media Content Provider 121 provides a content data stream 126 [primary media content] to the Content Processing Subsystem 110 over a Network 125 [provider network]; Fig. 3 and [0051], Content Processing Subsystem 110 includes a Communication Interface 131 [television receiver] which receives content from the content delivery subsystem 111; Fig. 3 and [0045], Content Processing Subsystem 110 may receive content data stream 127 to generate output to be presented by the output device 112 [display device in communication with television receiver]);
selecting secondary content from a plurality of secondary contents automatically by the server, based on the providing the primary media content, the secondary media content associated with transferrable data (Bhatnagar; [0037], Content data stream may include metadata useful for identifying advertising content [secondary media content] that is related to the media content [primary content]; [0038], Interactive advertising content can be selected [select secondary media content from a plurality of secondary contents automatically] to provide users with access to additional information and functionality that is related to the media content; [0087], Interactive content may provide access to other information or functionality [transferable data], for example, providing a menu of products, images, a web page, or any other potentially useful information or functionality upon selection of the respective hyperlink that has been pre-associated with the information or functionality);
directing the television receiver, by the server, to display the secondary media content on the display device concurrent with displaying the primary media content (Bhatnagar: Fig. 6 and [0084]: Interactive content pane 160 is displayed within the viewing screen 155 and adjacent to a first edge of media content display 156);
receiving, by the server from the television receiver, a request for the transferrable data generated by the television receiver responsive to an interaction by a user with the display of the secondary media content (Bhatnagar: [0086], Content processing subsystem 110 may respond to the input signal be accessing and providing additional information and/or functionality that has been pre-associated with a selected hyperlink; Figs. 4 and 6, [0085], User may utilize the user input device 113 to navigate and select instances of interactive content presented in the interactive content pane 160).
But Bhatnagar fails to explicitly disclose providing, by the server, the transferrable data for display to the user via an unpaired device of the user not in direct communication with the television receiver; and receiving a communication, by the server from the unpaired device, corresponding to a transaction by the user initiated via the unpaired device responsive to the transferrable data.
Carney from a similar endeavor teaches providing, by the server, the transferrable data for display to the user via an unpaired device of the user not in direct communication with the television receiver (Carney: Fig. 3 and [0037], While consuming primary content, a user may operate a second screen device 302 [unpaired device] to consume supplemental content related to the primary content.  For example, a second screen device may respond to a poll by voting for a contestant shown in the primary content; Fig. 3 and [0036], Second screen devices 302 could be a smartphone, tablet, laptop, etc.; [0039], Second screen devices 302 may ultimately wirelessly connect to the second screen experience manager 340 via network 330 which may include cell tower and/or wireless routers for communicating with the second screen devices 302 [unpaired device not in direct communication with the television receiver]; Fig. 4H and [0060], An invitation 490 to launch an item, e.g. “Running App”, may be presented on a second screen device 302 in proximity to the first screen device 301); and
receiving a communication, by the server from the unpaired device, corresponding to a transaction by the user initiated via the unpaired device responsive to the transferrable data (Carney: Fig. 4H and [0060], When the user selects the invitation 490, a signal 495 may be transmitted instructing the second screen device to launch the related item).
Because viewers are able to view, on a tablet, a webpage related to a show they are watching and there are many other webpages available for accessing, there is a demand for interesting ways to keep the viewer engaged with the webpage that is related to the particular program, (Carney: [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhatnagar in view of Carney to facilitate discovery, organization and presentation of supplemental content on a second user device to complement primary content, (Carney: [0003]).

Regarding Claim 14, the combined teachings of Bhatnagar and Carney discloses the method of claim 13, wherein the directing comprises providing the secondary media content to the television receiver over the provider network (Bhatnagar: [0070], To dynamically generate interactive advertising control panes, content and information received through the communication interface 131 may be used.  Interactive advertising content from the enhanced content data stream may be peeled off and the interactive advertising content may be used to generate a pane of interactive advertising content).

Regarding Claim 15, the combined teachings of Bhatnagar and Carney discloses the method of claim 13, wherein the directing comprises directing the television receiver to retrieve secondary media content stored by the television receiver in accordance with the selecting (Bhatnagar: Fig. 3 and [0065], media content received at the tuner 137 is temporarily buffered or stored;  Fig. 2 and [0033], An enhance content data stream 127 may include interactive advertising content such that the enhance content data stream 127 includes both media content and interactive advertising content).

Regarding Claim 16, the combined teachings of Bhatnagar and Carney discloses the method of claim 13, wherein: 
the primary media content comprises metadata (Bhatnagar: [0037], Content data stream may include information, e.g. metadata); and 
the selecting is based on the metadata of the primary media content (Bhatnagar: [0037], Metadata included in the content data stream 126 may be useful for identifying advertising content that is related to the media content).

Regarding Claim 17, the combined teachings of Bhatnagar and Carney discloses the method of claim 13, wherein the selecting is based on one or more selection criteria based on a time at which the primary media content is being consumed, an identity of the user consuming the primary media content, a geographic location at which the primary media content is being consumed, and/or a category associated with the primary media content (Bhatnagar: [0038], Selection of interactive advertising content may be context-based and therefore can be performed dynamically such that changes in media content can cause different interactive advertising content to be selected.  For example, interactive listings associated with Pizza Hut locations may be presented during presentation of a Pizza Hut commercial; [0039], Selection of interactive advertising content may be location-based).

Regarding Claim 18, the combined teachings of Bhatnagar and Carney discloses the method of claim 17, wherein the selecting comprises: 
selecting a set of candidate secondary media contents based on the one or more selection criteria (Bhatnagar: [0036], Selection of interactive advertising content may be based on one or more predefined criteria); and 
filtering the set of candidate secondary media contents to select the secondary media content according to one or more user-defined criteria (Bhatnagar: [0071], Interactive content may be filtered such that interactive content provided to a user may be tailored specifically to the user based on other factors specific to the user; [0036], Selection of interactive advertising content may be based on subscriber attributes).

Regarding Claim 19, the combined teachings of Bhatnagar and Carney discloses the method of claim 13, wherein: 
the providing the transferrable data is such that the display device shows a hyperlink (Carney: Fig. 4G and [0059], Items related to primary content are presented on a first screen device 301 and may be selected thereby causing the item to be launched directly on a second screen device 302); and 
the receiving the communication from the unpaired device is at least responsive to the user interacting with the hyperlink (Carney: Fig. 4G and [0059], Items related to primary content are presented on a first screen device 301 and may be selected thereby causing the item to be launched directly on a second screen device 302).  This claim is rejected on the same grounds as Claim 13.



Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar and Carney as applied to claims 1 and 13 above, and further in view of Martell et al., US Pub. 2019/0373337 A1 (hereinafter Martell).


Regarding Claim 11, the combined teachings of Bhatnagar and Carney discloses the system of claim 10, wherein: 
the computer is programmed further to effect the purchase transaction on behalf of the user (Bhatnagar: [0016], Examples of interactive content include any suitable tools for placing an order, providing information, providing payment, etc.).  But Bhatnagar and Carney fail to explicitly disclose the memory has transactional payment information stored thereon in association with an identifier of the user; and the computer is programmed further to effect the purchase transaction on behalf of the user in accordance with the transactional payment information responsive to receiving the communication from the unpaired device (emphasis added to distinguish elements not explicitly taught by Bhnagar and Carney).
	Martell from a similar endeavor teaches the memory has transactional payment information stored thereon in association with an identifier of the user (Martell: [0051], User ID can be associated with additional user information that is stored such as credit card information); and 
the computer is programmed further to effect the purchase transaction on behalf of the user in accordance with the transactional payment information responsive to receiving the communication from the unpaired device (Martell: Figs. 5A and 5B, [0051], When a user clicks on a button to complete a purchase, the server needs to know who that user is so that it knows what credit card information to use and what address to send the purchased goods to.  Additional user information, such as credit card information, associated with a user ID is stored and used for transactions).
Because interacting with a video advertisement causes interruption in the video, including advertisement in streaming content can have negative impacts on viewer enjoyment, (Martell: [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhatnagar and Carney in view of Martell to eliminate video interruptions while still allowing for direct interaction with an advertisement, for example, to make a purchase, (Martell: [0004]).

Regarding Claim 20, the combined teachings of Bhatnagar and Carney discloses the method of claim 13, wherein the transaction by the user is associated with a purchase transaction for a good or service indicated by the secondary media content (Bhatnagar: [0016], Examples of interactive content include any suitable tools for placing an order, providing information, providing payment, etc.; [0017], Interactive content enabling the user to access additional information and/or functionality, including placing an order to a Pizza Hut location online).  But Bhatnagar and Carney fail to explicitly disclose further comprising: performing, responsive to receiving the communication from the unpaired device, at least a portion of the purchase transaction by the server on behalf of the user in accordance with transactional payment information stored by the server in association with an identifier of  the user.
Martell from a similar endeavor teaches performing, responsive to receiving the communication from the unpaired device, at least a portion of the purchase transaction by the server on behalf of the user in accordance with transactional payment information stored by the server in association with an identifier of  the user (Martell: Figs. 5A and 5B, [0051], When a user clicks on a button to complete a purchase, the server needs to know who that user is so that it knows what credit card information to use and what address to send the purchased goods to.  Additional user information, such as credit card information, associated with a user ID is stored and used for transactions).
Because interacting with a video advertisement causes interruption in the video, including advertisement in streaming content can have negative impacts on viewer enjoyment, (Martell: [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhatnagar and Carney in view of Martell to eliminate video interruptions while still allowing for direct interaction with an advertisement, for example, to make a purchase, (Martell: [0004]).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
F. Vega, J. Medina, V. Saquicela, K. Palacio-Baus and M. Espinoza, "Towards a multi-screen interactive ad delivery platform," 2017 XLIII Latin American Computer Conference (CLEI), Cordoba, Argentina, 2017, pp. 1-10, doi: 10.1109/CLEI.2017.8226400 discloses interactive advertising based on multiple devices opens new possibility for mobile applications, where users can search, select, or expand the information provided in advertising commercials by incorporating interactivity=friendly companion devices such as smart phones and tablets, (Abstract).
Hussain et al., US Pub. 2019/0281343 A1 discloses that a viewer can donate money by the system accessing payment information stored in the viewer’s account, (Fig. 7 and [0161]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA M FOGG/Examiner, Art Unit 2421